Citation Nr: 1417347	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for pes planus (flat feet), bilateral.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from November 1979 to November 1982, apparently followed by reserve component service, and the Veteran apparently had active service from August 1988 to May 1995, followed by unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in a reserve component through February 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a Videoconference Hearing in October 2013.  The transcript of that hearing is associated with the Veteran's electronic (Virtual VA) record; additional electronic (VBMS) records are before the Board for appellate review.  


FINDING OF FACT

The August 1988 induction examination for the Veteran's second period of service establishes that pes planus was present at the time of induction, medical opinion establishes that pes planus was not permanently aggravated during the Veteran's second period of service, and the Veteran does not contend that any service-connected disability aggravates pes planus.     


CONCLUSION OF LAW

The criteria for service connection for pes planus are not met.  38 U.S.C.A. §§ 101(24), 1110, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by an initial letter sent to the Veteran in January 2010 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter addressed the criteria for service connection, including criteria governing assignment of an effective date and rating when service connection is granted.  The Veteran has not alleged that prejudice has resulted from any notice error, and the Board finds no indication of notice error or resulting prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran to obtain pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records from his first period of service, with the exception of an October 1982 separation examination, cannot be located, and the Veteran has been so notified.  Records of the Veteran's second period of active service have been associated with the claims file, together with some records from subsequent reserve service.  VA medical opinion has been obtained, and that opinion addresses whether pre-existing pes planus was aggravated during a second period of service.  

The Veteran has testified in his own behalf.  During the hearing, the Veteran's attention was directed to the types of evidence that were missing that might substantiate the claim, in compliance with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The record was left open for 60 days so that the Veteran could submit additional evidence, but no additional evidence was received.  

Claims for service connection 

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.306. 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Thus, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA does not qualify as "active military, naval, or air service."  See 38 U.S.C.A. § 101(22), (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, and shifting of certain evidentiary burdens for combat veterans, are provided by law to assist Veterans in establishing service connection for disability.  38 U.S.C.A. §§ 1111, 1112, 1154; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  

Facts and analysis

In the 1982 separation examination related to the Veteran's first period of service, his feet were described as "normal."  In the portion of the history the Veteran completed, he denied "foot trouble."  The provider who reviewed the Veteran's service medical history in October 1982 included no notation regarding treatment of the Veteran's feet or complaints of foot pain.  The Veteran himself testified that, although his feet hurt during and after his first period of service, he did not seek treatment.  See October 2013 Videoconference Hearing Transcript (Tr.) at 3.  

Records dated in 1986 and 1987, which appear to be for reserve purposes, include no notation of pes planus, foot pain, or treatment of a foot disorder.  In 1988, the Veteran was ordered to full-time National Guard duty.  At an August 1988 examination for purposes of the Veteran's induction into his second period of service, the examiner noted that the Veteran had pes planus, moderate, asymptomatic.  This evidence establishes that no presumption of sound condition applies as to the Veteran's feet for his second period of service.

The available records of the Veteran's second period of service disclose that the Veteran sought evaluation for ankle pain, but no provider noted a complaint of pain due to pes planus, and no treatment was rendered for pes planus.  The Veteran testified that he did not seek medical evaluation of pes planus during his second period of active service, or during his subsequent reserve service, because he did not want to be disqualified from reenlistment.  Tr. 4, 5.  A July 2003 service examination for reserve purposes reflects that the Veteran had pes planus, mild.  The records of the Veteran's reserve service through 2003 disclose that the Veteran was on a limited profile due to chronic ankle tendonitis, but those records do not reference any limitation due to pes planus.  The Veteran's testimony establishes that the Veteran did not seek medical evaluation of pes planus prior to his reserve component separation in February 2005.

VA examinations of the feet were conducted in March 2010 and September 2010.  The examiner who conducted the March 2010 VA examination noted that the Veteran, who was working as a security guard, was required to walk at least 4 hours of each 8-hour day.  He had not missed any time from work as a result of pes planus or an ankle disability.  The Veteran reported an exacerbation of foot and ankle pain when climbing ropes as a part of firefighter school.  The examiner opined that the Veteran's pes planus, noted on 1988 entrance examination, was not aggravated during his active service.  The examiner explained that, since the Veteran's pes planus was described as mild in 2003, several years after the Veteran's 1995 service discharge, and had not required any treatment during the Veteran's active service or thereafter, it was not considered to have been aggravated.  

The examiner who conducted September 2010 VA examination noted that the Veteran had pes planus with weight bearing, and noted a May 2010 Physical Therapy assessment which described the Veteran's pes planus as mild.  The March 2010 VA medical opinion, and the consistent September 2010 VA examination report, that the Veteran's pes planus was not aggravated during active service is well-supported by the objective medical evidence, and that March 2010 opinion is persuasive and probative.

"Aggravation" is defined for purposes of Veterans' benefits as a permanent worsening of the underlying condition; a temporary flare-up of symptoms, alone, does not constitute aggravation.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The evidence establishes that pes planus described as asymptomatic in August 1988 did not require medical evaluation or treatment during the Veteran's active service, although the Veteran testified that he did have foot pain.  The Board notes that, following his periods of active service, the Veteran worked as a police officer and security guard.  The evidence, and his own testimony, establishes that the Veteran did not seek medical evaluation of pes planus proximate to either service discharge.  The records establish that the Veteran did not report an injury to either foot during his second period of service, although he was seen on several occasions for an ankle injury for which service connection is in effect.  The reserve service records include no notation that the Veteran was disabled due to pes planus during any period of performance of ACDUTRA or INACDUTRA.  

This evidence establishes that pes planus symptomatology did not require medical evaluation or treatment until after the Veteran's February 2005 separation from reserve service, some 10 years after his apparent 1995 separation from active duty.  
The service treatment records and examinations establish that pes planus was noted on the Veteran's entrance into his second period of service, and establish that no increase in symptomatology or pathology required medical treatment during the second period of active service or during subsequent reserve service which ended in February 2005.  The Veteran testified that he does not contends that any service-connected disability, to include ankle disability, aggravates his pes planus, but he does contend that his pes planus aggravates his ankle disability.  As discussed at the hearing, any aggravation of service-connected ankle disability serves as a factual basis for increasing the evaluation assigned for ankle disability, but does not authorize VA to grant service connection for pes planus.  

The Veteran is competent to testify that he experiences pain in his feet as well as in his ankles during his service and currently.  The Veteran's contention that he had chronic ankle and foot pain during service is credible, but the Veteran's lay belief that pes planus was aggravated in service is less persuasive and probative than the March 2010 medical opinion, which states that there was no permanent increase in the severity of pes planus during the Veteran's second period of service.  

The preponderance of the medical evidence establishes that the Veteran did not incur pes planus during his first period of service.  The 2010 medical opinion and the Veteran's own testimony are against the claim that pes planus noted at entry into the second period of service was aggravated during or as a result of active service or as a result of any service-connected disability.  38 U.S.C.A. § 5107(b).  The claim for service connection for pes planus (flat feet), including as incurred or aggravated in service or as a result of service, must be denied.



ORDER

The appeal for service connection for pes planus, including on the basis of aggravation during a second period of service, is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


